1
2
3
4
5                                  UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
     JAQUICE JONES,                                  Case No. 1:20-cv-01428-AWI-EPG (PC)
8
                   Plaintiff,                        ORDER VACATING WRIT OF HABEAS
9                                                    CORPUS AD TESTIFICANDUM
            v.
10                                                   (ECF No. 41)
     G. HERATH-RANDENY, et al.,
11                                                   ORDER DIRECTING CLERK TO SERVE A
                   Defendants.
12                                                   COPY OF THIS ORDER ON THE LITIGATION
                                                     COORDINATOR AT KERN VALLEY STATE
13                                                   PRISON

14
15          On April 30, 2021, the settlement conference judge, Magistrate Judge Sheila K. Oberto,

16   vacated the settlement conference in this case. (ECF No. 43).

17          Accordingly, IT IS ORDERED that:

18               1. The order and writ of habeas corpus ad testificandum issued on April 23, 2021, which

19                 directed the Warden to produce Jaquice Jones, CDCR #AU-6966, for a settlement

20                 conference on May 13, 2021, is VACATED; and

21               2. The Clerk of Court is directed to serve a copy of this order on the litigation coordinator

22                 at Kern Valley State Prison via e-mail.

23
24   IT IS SO ORDERED.

25
        Dated:    April 30, 2021                               /s/
26                                                     UNITED STATES MAGISTRATE JUDGE
27
28
